

116 S2382 ES: To authorize the National Cyber Director to accept details from other elements of the Federal Government on nonreimbursable basis, and for other purposes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



117th CONGRESS1st SessionS. 2382IN THE SENATE OF THE UNITED STATESAN ACTTo authorize the National Cyber Director to accept details from other elements of the Federal Government on nonreimbursable basis, and for other purposes.1.Authority for National Cyber Director to accept details on nonreimbursable basisSection 1752(e) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended—(1)by redesignating paragraphs (1) through (8) as subparagraphs (A) through (H), respectively, and indenting such subparagraphs two ems to the right;(2)in the matter before subparagraph (A), as redesignated by paragraph (1), by striking The Director may and inserting the following:(1)In generalThe Director may;(3)in paragraph (1)—(A)as redesignated by paragraph (2), by redesignating subparagraphs (C) through (H) as subparagraphs (D) through (I), respectively; and(B)by inserting after subparagraph (B) the following new subparagraph (C):(C)accept officers or employees of the United States or member of the Armed Forces on a detail from an element of the intelligence community or from another element of the Federal Government on a nonreimbursable basis, as jointly agreed to by the heads of the receiving and detailing elements, for a period not to exceed three years;; and(4)by adding at the end the following new paragraph:(2)Rules of construction regarding detailsParagraph (1)(C) shall not be construed to impose any limitation on any other authority for reimbursable or nonreimbursable details. A nonreimbursable detail made under such paragraph shall not be considered an augmentation of the appropriations of the receiving element of the Office of the National Cyber Director..Passed the Senate July 22, 2021.Secretary